DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. 	The information disclosure statement (IDS) was submitted on 12/08/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This is in response to the amendments filed on 02/10/2021. Claims 1, 2, 4, 5, 8, and 11 have been amended. Claims 1-11 are currently pending and have been considered below.

Specification
The amendment filed 02/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant amended the specification to add in paragraph [0031] the feature “… a second device 20 that is installed in a host device 30a. As shown in the exemplary embodiment of FIG. 1, the host device 30a is a vehicle 30”, and amended FIG. 1 to indicate the vehicle (20 as a host (30a). In this regard, the Specification describes only that 
A third aspect of the disclosure is an authentication device that communicates with a biological authentication device which performs authentication based on biological information of a user and that authenticates the user with a host device. … when the determination unit determines that the biological authentication device is registered, the the host device. (See para. [0026], emphasis added)

However, the Specification and Drawings do not explicitly or impliedly disclose that a second device 20 is installed in a host device, and the host device is a vehicle 30. Thus, this feature is not supported by the original disclosure.
ii) 	Applicant added the detection unit (15) in the first device (10) as illustrated in FIGs. 2 and 8 of the replacement drawings. In this regard, the original specification describes that “[t]he detection unit included in the input/output unit 11 of the first device 10 …” (see para. [0079], emphasis added), and claims 9 and 10 recite that “… the first device further has a detection unit … Thus, to meet both condition above,  the detection unit is deemed to be included in the input/output unit 11. However, in the replacement drawings, the detection unit is placed outside the input/output unit 11. Thus, the “detection unit” in the replacement drawings is not supported by the original specification. Accordingly, the amendments to the Specification and Drawings are considered as being a new matter.
Applicant is required to cancel the new matter in the reply to this Office Action, and corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 02/10/2021, with respect to the objections to the drawings have been fully considered and persuasive. Thus, the objections to the drawings in the Non-Final action issued on 11/10/2020 have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of objection as will be discussed below.

Applicant’s arguments, see pages 11-13, filed 02/10/2021, with respect to the rejection of claims 1-11 under 35 U.S.C. 112(b) relating to 112(f) have been considered but are not persuasive. 
On page 10 of Remarks, Applicant asserts that with reference to paragraph [0082] of the specification as originally, each recited "unit" is fully supported by the disclosure. The Examiner respectfully disagrees.
In this regard, as Applicant cited in the response, the Specification describes in paragraph [0082] that
the embodiments of the disclosure are described above. The disclosure is not limited to an authentication system and may be applied as each device that structures the authentication system and a method or a program executed by a processor that is included in the authentication system. (Emphasis added)

That is, the Specification merely states that known techniques (i.e., a processor) may be used for the disclosure, but does not clearly links or associates the processor to the function of each unit. 
In this regard, MPEP 2181 (II)(A) states that
If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). … bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) (Disclosure that an invention "may be controlled by known differential pressure, valving and control equipment" was not a disclosure of any structure corresponding to the claimed "control means for operating [a] valving" and the claim was held indefinite). (Emphasis added)

Also, MPEP 2181 (II)(C) states that

The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed. See Medical Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211, 68 USPQ2d 1263, 1268. For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function. (Emphasis added)

Thus, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function of each unit. 

On pages 12-13 of Remarks, Applicant asserts that regarding the "detection unit," … [since] similar to the terms "filters," "brakes," "clamp," "screwdriver," and "locks", which have been held by the Federal Circuit as being precluded from interpretation under § 112(f), the claimed "detection unit" is precluded from interpretation under § 112(f). In particular, persons of ordinary skill in the art reading the specification would understand the term to have a sufficiently definite meaning, particularly in the electrical arts, as the name for the structure that performs the function, even if the term covers a broad class of structures or identifies the structures by their function. The Examiner respectfully disagrees.
As stated in MPEP 2181(I)(A), 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function ( e.g., ''filters," "brakes," "clamp," "screwdriver," and "locks"). That is, 35 U.S.C. 112(f) will not apply if the term has a sufficiently definite meaning as the name for the structure that performs the function. 
In this regard, however, claims 9 and 10 each recites “…a detection unit that is configured to detect whether the ear attachment is attached to the ear of the user.” That is, the detection unit performs a function to detect [particularly] whether the ear attachment is attached to the ear of the user, not just a function to detect [something].  In other words, the name for the structure (i.e., detection) does not have a sufficiently definite meaning as performs a function to detect whether the ear attachment is attached to the ear of the user. Thus, Applicant assertion that persons of ordinary skill in the art reading the specification would understand the term (i.e., detection unit) to have a sufficiently definite meaning, particularly in the electrical arts, as the name for the structure that performs the function is not persuasive, and therefore this rejection is sustained. 

Applicant’s arguments, see page 13, filed 02/10/2021, with respect to the rejection of claims 1-11 under 35 U.S.C. 112(b) relating to the limitation “identification information” have been considered and are persuasive. Thus, this rejection has been withdrawn.

Applicant’s arguments, see pages 13-16, filed 02/10/2021, with respect to the rejections of claims 1-11 under 35 U.S.C. 103, have been considered, but are persuasive. 

On page 9 of Remarks, Applicant asserts that the combination of the applied art does not disclose or suggest the claimed second authentication unit of claims 1 and 2, or the authentication unit of claim 11. The Examiner respectfully disagrees.
In this regard, Kim describes that the first electronic device 101-1 may determine whether the user is successfully authenticated … (see para. [0133]); and the first processor 120-1 may perform the user authentication by comparing the relevant information 631 … read from the first memory 130 (see para. [0124]). Thus, as stated in the Non-final action issued 11/10/2021, the first processor and the first memory, collectively, teaches “a second authentication unit that is configured to perform user authentication.” 
Kim also describes that in operation 780, the first electronic device 101-1 may perform an operation corresponding to the authentication success. For example, the first electronic device 101-1 may authenticate the user during an electronic commerce application process, and may continue or stop the electronic commerce according to a result of the user authentication (see para. [0134]). In other words, the first electronic device authenticates for the user to continue or stop the electronic commerce application process (which is performed by the first electronic device) according to a result of the user authentication. Thus, as stated in the Non-final action, which teaches “perform user authentication, as an authentication for the user to use the second device.” Here, the claim does not specifically define about how or what for the second device is used, but just recites “to use the second device.” Thus, for the sake of examination, under the broadest reasonable interpretation, it is interpreted as using the second device for any purpose or in any way.
Kim further describes that when the user authentication is successful, the second electronic device 101-2 may acquire virtual biometric information in operation 740 (see para. the second electronic device 101-2 may transmit the virtual biometric information to the first electronic device 101-1 (see para. [0131]); the first electronic device 101-1 may determine whether the user is successfully authenticated based on a result of the comparison (see para. [0132]); and the first electronic device 101-1 may authenticate the user based on the virtual biometric information received from the second electronic device 101-2 (see para. [0134]). In other words, the first electronic device performs user authentication based on the information (which is transmitted when the user authentication is successful, that is, as an authentication result) received from the second electronic device. Thus, as stated in the Non-final action, which teaches “in accordance with the authentication result output by the first authentication unit that is received from the first device”. 
Further, Kim describes that the first electronic device 101-1 may compare the received virtual biometric information with the pre-stored virtual biometric information. In operation 770, the first electronic device 101-1 may determine whether the user is successfully authenticated based on a result of the comparison … the first electronic device 101-1 may pre-share and store, for example, the relevant information between the data on the user-specific information and the virtual biometric information with the second electronic device 101-2 (see para. [0132]); In operation 780, the first electronic device 101-1 may perform an operation corresponding to the authentication success (see para. [0134]); As described above, the virtual biometric information “0100011100” has no limitation if the virtual biometric information has a value having uniqueness within the user authentication system, and may be variously implemented as, for example, a MAC address of the second electronic device 101-2, a user ID, a phone number allocated to the user, or a simply generated dummy value (see para. [0130]). In other words, the first electronic device determines whether the user is successfully authenticated by comparing the received virtual biometric information with the pre-stored virtual biometric information, and here, the virtual biometric information may have a value such as a MAC address of the second electronic 

On page 15 of Remarks, Applicant asserts that with reference to Figs. 6 and 7 of Kim, device 101-2 acquires biometric information from the user and then transfers the biometric information to device 101-1, which is a control target. Device 101-1 receives the biometric information from device 101-2 and performs biometric authentication. Unlike the claimed features, device 101-2 merely outputs biometric information to device 101-1, which is not the same as transmitting an authentication result from device 101-2 to device 101-1. In this way, device 102-1 is not authenticated by device 101-1, which is the control target. For at least these reasons, Kim does not disclose or suggest the claimed features. The Examiner respectfully disagrees.
As stated above and in the Non-final action, Kim describes that when the user authentication is successful, the second electronic device 101-2 may transmit the virtual biometric information to the first electronic device 101-1, and the virtual biometric information may be variously implemented as, for example, a MAC address of the second electronic device 101-2 (see paras. [0130]-[0131]); and the first electronic device 101-1 may compare the received virtual biometric information with the pre-stored virtual biometric information … the first electronic device 101-1 may determine whether the user is successfully authenticated based on a result of the comparison (see para. [0132]). In other words, Kim describes that the second electronic device transmits the virtual biometric information to the first electronic device, and here, the virtual biometric information is not merely sensed biometric information itself, but may be a MAC address of the second electronic device.  Further, the first electronic device compares the received virtual biometric information with the device 102-1 is not authenticated by device 101-1 is moot since the limitation is not recited in the claims.   
In view of the above and as will be discussed below, the Examiner asserts that Kim in view of Woo fully teach and suggest at least each of the limitations recited in claims 1, 2 and 11, and thus the rejection is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“a biological information acquiring unit”; “a first authentication unit”; “an information acquiring-storing unit”; “a determination unit”; and “a second authentication unit”, each recited in claim 1;
“a biological information acquiring unit”; “a first authentication unit”; “an information acquiring-storing unit”; “a determination unit”; and “a second authentication unit”, each recited in claim 2;
“the second authentication unit”, recited in claim 3;
“the information acquiring-storing unit”; and “a second authentication unit”, each recited in claim 4;
“the information acquiring-storing unit”; and “the second authentication unit”, each recited in claim 5;
“the second authentication unit”, each recited in claim 6;
“the information acquiring-storing unit”; and “the second authentication unit”, each recited in claim 8;
“a detection unit”; and “the first authentication unit”, each recited in claim 9;
“a detection unit”; and “the second authentication unit”, each recited in claim 10; and
“an information acquiring-storing unit”; “a determination unit”; and “an authentication unit”, each recited in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a biological information acquiring unit”; “a first authentication unit”; “an information acquiring-storing unit”; “a determination unit”; and “a second authentication unit”, each recited in claim 1; “a biological information acquiring unit”; “a first authentication unit”; “an information acquiring-storing unit”; “a determination unit”; and “a second authentication unit”, each recited in claim 2; “a detection unit” recited in claim 9; “a detection unit” recited in claim 10; 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
Claims 3-8 depend from the rejected claim 1 and does not overcome the rejection by its limitation. Thus, claims 3-8 are rejected under 112(b) as being dependent from the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0193314 A1; hereinafter, “Kim”) in view of Woo et al. (US 2017/0249791 A1; hereinafter, “Woo”).

Regarding claim 1:
Kim teaches:
An authentication system that executes user authentication processing in accordance with an authentication request (para. [0005]: the present disclosure provide an electronic device and a method of operating the same capable of providing an authentication function through biometric recognition in different types of electronic devices; para, [0302]: The operation of generating the virtual biometric information may further include an operation of receiving the authentication request from the external device (for example, the second electronic device 2120 or 3420) and an operation of generating the virtual biometric information based on the stored biometric information), comprising:
at least one first device that is configured to acquire biological information of a user (FIGs. 6 and 7 & para. [0127]: According to the example embodiment of FIG. 7 … the second electronic device 101-2 may be a client device that senses biometric information; para. [0128]: the second electronic device 101-2 may store in advance relevant information between the data on the user-specific biometric information. --- It is noted that the second electronic device 101-2 teaches at least one first device; senses biometric information teaches acquire biological information; and user-specific teaches a user), the first device having:
a biological information acquiring unit that is configured to acquire the biological information of the user (FIGs. 6 and 7 & para.[0115]: The second biometric sensor 190-2 may sense biometric information 693; para. [0128]: the second electronic device 101-2 may store in advance relevant information between the data on the user-specific biometric information. --- It is noted that the second biometric sensor teaches a biological information acquiring unit; senses biometric information teaches acquire biological information; and user-specific teaches a user.); and
a first authentication unit that is configured to output an authentication result of user authentication, as an authentication for the user to use the first device, based on the biological information (FIGs. 6 and 7 & para. [0122]: the processor 120-2 may perform the user authentication by comparing the acquired data 694 on the biometric information with the relevant information 632 between the read data on the user-specific biometric information and the virtual biometric information; para. [0123]: The second processor 120-2 may transfer virtual biometric information 695 corresponding to the acquired biometric information to the communication module 170-2. The communication module 170-2 may transmit a signal 696 including the received virtual biometric information 695 to the first communication module 170-1 of the first electronic device 101-1; para. [0128]: In operation 720, the second electronic device 101-2 may compare the sensed biometric information with pre-stored biometric information. For example, the second electronic device 101-2 may store in advance relevant information between the data on the user-specific biometric information and the virtual biometric information as shown in [Table 2] or [Table 3]. The second electronic device 101-2 may compare whether there is stored data on biometric information that is mapped to the sensed data on the biometric information; para. [0150]: Thereafter, when the user is authenticated, the electronic device 101 may ask the user to input the fingerprint and, when the input fingerprint information matches pre-stored fingerprint information, may transmit the phone number to the host device as the virtual biometric information. --- It is noted that the second processor 120-2 teaches a first authentication unit; perform the user authentication teaches as an authentication for the user to use the first device, here for example, transmit a signal and input the fingerprint teaches to use the first device; user authentication by comparing the acquired data 694 on the biometric information teaches based on the biological information; and transfer virtual biometric information 695 corresponding to the acquired biometric information teaches output an authentication result of user authentication, here the virtual biometric information is obtained as an authentication result, further see Tables 1 and 2); and
a second device that is configured to communicate with the first device (FIGs. 6 and 7 & par. [0131]: the second electronic device 101-2 may transmit the virtual biometric information to the first electronic device 101-1. --- It is noted that the first electronic device teaches a second device; the second electronic device 101-2 transmit the information to the first electronic device 101-1 teaches communicate with the first device), the second device having:
an information acquiring-storing unit having pre-stored identification information of the first device (FIGs. 6 and 7 & para. [0119]: Accordingly, the first memory 130-1 of the first electronic device 101-1 may also store the relevant information between the user-specific biometric information and the virtual biometric information shown in [Table 2]; para. [0132]: In operation 760, the first electronic device 101-1 may compare the received virtual biometric information with the pre-stored virtual biometric information; para. [0130]: the virtual biometric information “0100011100” has no limitation if the virtual biometric information has a value having uniqueness within the user authentication system, and may be variously implemented as, for example, a MAC address of the second electronic device 101-2, a user ID, a phone number allocated to the user, or a simply generated dummy value.. --- It is noted that the first memory teaches an information acquiring-storing unit; the first memory stores the relevant information between the user-specific biometric information and the virtual biometric information, compare with the pre-stored virtual biometric information, and the virtual biometric information may be a MAC address of the second electronic device teaches having pre-stored identification information of the first device, here the virtual biometric information (e.g., a MAC address of the second electronic device and a phone number which have a value having uniqueness) teaches the identification information of the first device); 
a determination unit that is configured to determine whether the first device is registered, based on: identification information received from the first device; and the pre-stored identification information in the information acquiring-storing unit (para. [0132]: the first electronic device 101-1 may pre-share and store, for example, the relevant information between the data on the user-specific information and the virtual biometric information with the second electronic device 101-2 as shown in [Table 2] or [Table 3]. According to another example embodiment, the first electronic device 101-1 may share and store, in advance, for example, the user-specific virtual biometric information as shown in [Table 4] with the second electronic device 101-2; para. [0133]: The first electronic device 101-1 may determine whether the user is successfully authenticated by determining whether virtual biometric information, which is the same as the received virtual biometric information, is included in the pre-stored relevant information; para. [0124]: The first processor 120-1 may perform the user authentication by comparing the relevant information 631 between the data on the user-specific biometric information and the virtual biometric information read from the first memory 130. --- It is noted that the first processor 120-1 teaches a determination unit; determine whether the user is successfully authenticated suggests determine whether the first device is registered; by determining whether virtual biometric information, which is the same as the received virtual biometric information, is included in the pre-stored relevant information teaches based on identification information received from the first device and the pre-stored identification information in the information acquiring-storing unit); and
a second authentication unit that is configured to perform user authentication (para. [0133]: the first electronic device 101-1 may determine whether the user is successfully authenticated …; para. [0124]: the first processor 120-1 may perform the user authentication by comparing the relevant information 631 … read from the first memory 130. --- It is noted that the first processor and the first memory, collectively, which perform the user authentication teaches a second authentication unit that is configured to perform user authentication), as an authentication for the user to use the second device (para. [0134]: in operation 780, the first electronic device 101-1 may perform an operation corresponding to the authentication success. For example, the first electronic device 101-1 may authenticate the user during an electronic commerce application process, and may continue or stop the electronic commerce according to a result of the user authentication. According to various example embodiments of the present disclosure, the first electronic device 101-1 may use the user authentication in various processes and there is no limitation on the operation corresponding to the user authentication. --- It is noted that the first electronic device authenticates for the user to continue or stop the electronic commerce application process (which is performed by the first electronic device) according to a result of the user authentication, which teaches as an authentication for the user to use the second device. Further noted that the claim does not specifically define about how or what for the second device is used, but just recites “to use the second device.” Thus, for the sake of examination, under the broadest reasonable interpretation, it is interpreted as using the second device for any purpose or in any way), in accordance with the authentication result output by the first authentication unit that is received from the first device (para. [0130]: when the user authentication is successful, the second electronic device 101-2 may acquire virtual biometric information in operation 740; para. [0131]: the second electronic device 101-2 may transmit the virtual biometric information to the first electronic device 101-1; para. [0132]: the first electronic device 101-1 may determine whether the user is successfully authenticated based on a result of the comparison; para. [0134]: the first electronic device 101-1 may authenticate the user based on the virtual biometric information received from the second electronic device 101-2. --- It is noted that the first electronic device performs user authentication based on the information (which is transmitted when the user authentication is successful, that is, as an authentication result) received from the second electronic device, which teaches in accordance with the authentication result output by the first authentication unit that is received from the first device), when the determination unit determines that the first (para. [0132]: the first electronic device 101-1 may compare the received virtual biometric information with the pre-stored virtual biometric information. In operation 770, the first electronic device 101-1 may determine whether the user is successfully authenticated based on a result of the comparison … the first electronic device 101-1 may pre-share and store, for example, the relevant information between the data on the user-specific information and the virtual biometric information with the second electronic device 101-2; para. [0134]: In operation 780, the first electronic device 101-1 may perform an operation corresponding to the authentication success; para. [0130]: the virtual biometric information “0100011100” has no limitation if the virtual biometric information has a value having uniqueness within the user authentication system, and may be variously implemented as, for example, a MAC address of the second electronic device 101-2, a user ID, a phone number allocated to the user, or a simply generated dummy value. --- It is noted that the first electronic device determines whether the user is successfully authenticated by comparing the received virtual biometric information with the pre-stored virtual biometric information, and here, the virtual biometric information may have a value such as a MAC address of the second electronic device, which teaches when the determination unit determines that the first device is registered, as stated in the mapping of “a determination unit” and below).
Kim is silent about:
a determination unit that is configured to determine whether the first device is registered, [based on: … information received …; and the pre-stored … information …]
Woo, in the same field of endeavor, teaches:
a determination unit that is configured to determine whether the first device is registered, [based on: … information received …; and the pre-stored … information …] (para. [0330]: pre-set for the vehicle control with identification information provided from the electronic device to determine whether the electronic device can be authenticated. For example, if the variety of pre-set identification information is matched to the identification information provided from the electronic device, the vehicle may determine that the electronic device is successfully authenticated; para. [0331]: If the authentication on the electronic device fails, the vehicle according to various example embodiments may determine that the electronic device is not an electronic device registered for the vehicle control. Accordingly, the vehicle may restrict the vehicle control performed by the electronic device. --- It is noted that the vehicle teaches a determination unit; and determine that the electronic device is not an electronic device registered by matching pre-set identification information to the identification information provided from the electronic device teaches determine whether the first device is registered [based on information received and the pre-stored information]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s system by enhancing Kim’s the first electronic device to determine whether the second electronic device is registered by matching the received virtual biometric information with the pre-stored virtual biometric information, as taught by Woo, in order to allow only a registered device to control the system. 
The motivation is to restrict a system control (e.g., a vehicle control) performed by the electronic device which is not registered and authorized.

Regarding claim 11: 
Kim teaches:
An authentication device that communicates with a biological authentication device which performs authentication based on biological information of a user and that authenticates the user with a host device (FIGs. 1 and 6 & para. [0005]: the present disclosure provide an electronic device and a method of operating the same capable of providing an authentication function through biometric recognition in different types of electronic devices; para. [0118]:As the data on the biometric information and the virtual biometric information are managed as one category, the electronic device 101-1 or 101-2 may perform a user authentication based on the virtual biometric information with a little change in the existing user authentication algorithm; para. [0068]: Referring initially to FIG. 1, electronic devices 101, 102, 104 and/or a server 106 may be connected to each other via a network 162 and/or a wireless communication 164. --- It is noted that the electronic device 101-1 teaches an authentication device and a host device; the electronic device 101-2 teaches a biological authentication device), comprising:
an information acquiring-storing unit having pre-stored identification information of the biological authentication device (FIGs. 6 and 7 & para. [0119]: Accordingly, the first memory 130-1 of the first electronic device 101-1 may also store the relevant information between the user-specific biometric information and the virtual biometric information shown in [Table 2]; para. [0132]: In operation 760, the first electronic device 101-1 may compare the received virtual biometric information with the pre-stored virtual biometric information; para. [0130]: the virtual biometric information “0100011100” has no limitation if the virtual biometric information has a value having uniqueness within the user authentication system, and may be variously implemented as, for example, a MAC address of the second electronic device 101-2, a user ID, a phone number allocated to the user, or a simply generated dummy value.. --- It is noted the first memory teaches an information acquiring-storing unit; the first memory stores the relevant information between the user-specific biometric information and the virtual biometric information, compare with the pre-stored virtual biometric information, and the virtual biometric information may be a MAC address of the second electronic device and a phone number teaches having pre-stored identification information of the biological authentication device, here the virtual biometric information (e.g., a MAC address of the second electronic device and a phone number which have a value having uniqueness) teaches the identification information of the biological authentication device);
(para. [0132]: the first electronic device 101-1 may pre-share and store, for example, the relevant information between the data on the user-specific information and the virtual biometric information with the second electronic device 101-2 as shown in [Table 2] or [Table 3]. According to another example embodiment, the first electronic device 101-1 may share and store, in advance, for example, the user-specific virtual biometric information as shown in [Table 4] with the second electronic device 101-2; para. [0133]: The first electronic device 101-1 may determine whether the user is successfully authenticated by determining whether virtual biometric information, which is the same as the received virtual biometric information, is included in the pre-stored relevant information; para. [0124]: The first processor 120-1 may perform the user authentication by comparing the relevant information 631 between the data on the user-specific biometric information and the virtual biometric information read from the first memory 130. --- It is noted that the first processor 120-1 teaches a determination unit; determine whether the user is successfully authenticated suggests determine whether the biological authentication device is registered; by determining whether virtual biometric information, which is the same as the received virtual biometric information, is included in the pre-stored relevant information teaches based on information indicating identification information received from the biological authentication device and the pre-stored identification information in the information acquiring-storing unit); and
an authentication unit that is configured to perform user authentication (para. [0133]: the first electronic device 101-1 may determine whether the user is successfully authenticated …; para. [0124]: the first processor 120-1 may perform the user authentication by comparing the relevant information 631 … read from the first memory 130. --- It is noted that the first processor and the first memory, collectively, which perform the user authentication teaches an authentication unit that is configured to perform user authentication) in accordance with an authentication result received from the biological authentication device (para. [0130]: when the user authentication is successful, the second electronic device 101-2 may acquire virtual biometric information in operation 740; para. [0131]: the second electronic device 101-2 may transmit the virtual biometric information to the first electronic device 101-1; para. [0132]: the first electronic device 101-1 may determine whether the user is successfully authenticated based on a result of the comparison; para. [0134]: the first electronic device 101-1 may authenticate the user based on the virtual biometric information received from the second electronic device 101-2. --- It is noted that the first electronic device performs user authentication based on the information (which is transmitted when the user authentication is successful, that is, as an authentication result) received from the second electronic device, which teaches in accordance with an authentication result received from the biological authentication device), when the determination unit determines that the biological authentication device is registered (para. [0132]: the first electronic device 101-1 may compare the received virtual biometric information with the pre-stored virtual biometric information. In operation 770, the first electronic device 101-1 may determine whether the user is successfully authenticated based on a result of the comparison … the first electronic device 101-1 may pre-share and store, for example, the relevant information between the data on the user-specific information and the virtual biometric information with the second electronic device 101-2; para. [0134]: In operation 780, the first electronic device 101-1 may perform an operation corresponding to the authentication success; para. [0130]: the virtual biometric information “0100011100” has no limitation if the virtual biometric information has a value having uniqueness within the user authentication system, and may be variously implemented as, for example, a MAC address of the second electronic device 101-2, a user ID, a phone number allocated to the user, or a simply generated dummy value. --- It is noted that the first electronic device determines whether the user is successfully authenticated by comparing the received virtual biometric information with the pre-stored virtual biometric information, and here, the virtual biometric information may have a value such as a MAC address of the second electronic device, which teaches when the determination unit determines that the biological authentication device is registered, as stated in the mapping of “a determination unit” and below), the user authentication being an authentication for the user to use the host device (para. [0134]: in operation 780, the first electronic device 101-1 may perform an operation corresponding to the authentication success. For example, the first electronic device 101-1 may authenticate the user during an electronic commerce application process, and may continue or stop the electronic commerce according to a result of the user authentication. According to various example embodiments of the present disclosure, the first electronic device 101-1 may use the user authentication in various processes and there is no limitation on the operation corresponding to the user authentication. --- It is noted that the first electronic device authenticates for the user to continue or stop the electronic commerce application process (which is performed by the first electronic device) according to a result of the user authentication, which teaches the user authentication being an authentication for the user to use the host device. Further noted that the claim does not specifically define about how or what for the second device is used, but just recites “to use the second device.” Thus, for the sake of examination, under the broadest reasonable interpretation, it is interpreted as using the second device for any purpose or in any way).
Kim is silent about:
a determination unit that is configured to determine whether the biological authentication device is registered, [based on: … information received …; and the pre-stored … information …]
Woo teaches:
a determination unit that is configured to determine whether the biological authentication device is registered, [based on: … information received …; and the pre-stored … information …] (para. [0330]: pre-set for the vehicle control with identification information provided from the electronic device to determine whether the electronic device can be authenticated. For example, if the variety of pre-set identification information is matched to the identification information provided from the electronic device, the vehicle may determine that the electronic device is successfully authenticated; para. [0331]: If the authentication on the electronic device fails, the vehicle according to various example embodiments may determine that the electronic device is not an electronic device registered for the vehicle control. Accordingly, the vehicle may restrict the vehicle control performed by the electronic device. --- It is noted that the vehicle teaches a determination unit; and determine that the electronic device is not an electronic device registered by matching pre-set identification information to the identification information provided from the electronic device teaches determine whether the biological authentication device is registered [based on information received and the pre-stored information]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s system by enhancing Kim’s the first electronic device to determine whether the second electronic device is registered by matching the received virtual biometric information with the pre-stored virtual biometric information, as taught by Woo, in order to allow only a registered device to control the system. 
The motivation is to restrict a system control (e.g., a vehicle control) performed by the electronic device which is not registered and authorized.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0193314 A1; hereinafter, “Kim”) in view of Akemi et al. (JP 2018-010470A; hereinafter, “Akemi”), and further in view of Woo et al. (US 2017/0249791 A1; hereinafter, “Woo”).

Regarding claim 2:
Kim teaches:
(para. [0005]: the present disclosure provide an electronic device and a method of operating the same capable of providing an authentication function through biometric recognition in different types of electronic devices; para, [0302]: The operation of generating the virtual biometric information may further include an operation of receiving the authentication request from the external device (for example, the second electronic device 2120 or 3420) and an operation of generating the virtual biometric information based on the stored biometric information), comprising:
at least one first device that is configured to acquire biological information of a user (FIGs. 6 and 7 & para. [0127]: According to the example embodiment of FIG. 7 … the second electronic device 101-2 may be a client device that senses biometric information; para. [0128]: the second electronic device 101-2 may store in advance relevant information between the data on the user-specific biometric information. --- It is noted that the second electronic device 101-2 teaches at least one first device; senses biometric information teaches acquire biological information; and user-specific biometric information teaches information of a user), the first device having a biological information acquiring unit that is configured to acquire the biological information of the user (FIGs. 6 and 7 & para.[0115]: The second biometric sensor 190-2 may sense biometric information 693; para. [0128]: the second electronic device 101-2 may store in advance relevant information between the data on the user-specific biometric information. --- It is noted that the second biometric sensor teaches a biological information acquiring unit; senses biometric information teaches acquire biological information; and user-specific biometric information teaches information of a user); and
a second device that is configured to communicate with the first device (FIGs. 6 and 7 & par. [0131]: the second electronic device 101-2 may transmit the virtual biometric information to the first electronic device 101-1. --- It is noted that the first electronic device teaches a second device; the second electronic device 101-2 transmit the information to the first electronic device 101-1 teaches communicate with the first device), the second device having:
a first authentication unit that is configured to output an authentication result of user authentication, as an authentication for the user to use the first device, based on the biological information acquired by the first device (FIGs. 6 and 7 & para. [0122]: the processor 120-2 may perform the user authentication by comparing the acquired data 694 on the biometric information with the relevant information 632 between the read data on the user-specific biometric information and the virtual biometric information; para. [0123]: The second processor 120-2 may transfer virtual biometric information 695 corresponding to the acquired biometric information to the communication module 170-2. The communication module 170-2 may transmit a signal 696 including the received virtual biometric information 695 to the first communication module 170-1 of the first electronic device 101-1; para. [0128]: In operation 720, the second electronic device 101-2 may compare the sensed biometric information with pre-stored biometric information. For example, the second electronic device 101-2 may store in advance relevant information between the data on the user-specific biometric information and the virtual biometric information as shown in [Table 2] or [Table 3]. The second electronic device 101-2 may compare whether there is stored data on biometric information that is mapped to the sensed data on the biometric information; para. [0150]: Thereafter, when the user is authenticated, the electronic device 101 may ask the user to input the fingerprint and, when the input fingerprint information matches pre-stored fingerprint information, may transmit the phone number to the host device as the virtual biometric information. --- It is noted that the second processor 120-2 teaches a first authentication unit; perform the user authentication teaches as an authentication for the user to use the first device, here for example, transmit a signal and input the fingerprint teaches to use the first device; user authentication by comparing the acquired data 694 on the biometric information teaches based on the biological information; and transfer virtual biometric information 695 corresponding to the acquired biometric information teaches output an authentication result of user authentication, here the virtual biometric information is obtained as an authentication result, further see Tables 1 and 2),
an information acquiring-storing unit having pre-stored identification information of the first device (FIGs. 6 and 7 & para. [0119]: Accordingly, the first memory 130-1 of the first electronic device 101-1 may also store the relevant information between the user-specific biometric information and the virtual biometric information shown in [Table 2]; para. [0132]: In operation 760, the first electronic device 101-1 may compare the received virtual biometric information with the pre-stored virtual biometric information; para. [0130]: the virtual biometric information “0100011100” has no limitation if the virtual biometric information has a value having uniqueness within the user authentication system, and may be variously implemented as, for example, a MAC address of the second electronic device 101-2, a user ID, a phone number allocated to the user, or a simply generated dummy value.. --- It is noted that the first memory teaches an information acquiring-storing unit; the first memory stores the relevant information between the user-specific biometric information and the virtual biometric information, compare with the pre-stored virtual biometric information, and the virtual biometric information may be a MAC address of the second electronic device teaches having pre-stored store identification information of the first device, here the virtual biometric information (e.g., a MAC address of the second electronic device and a phone number which have a value having uniqueness) teaches the identification information of the first device),
a determination unit that is configured to determine whether the first device is registered, based on: identification information received from the first device; and the (para. [0132]: the first electronic device 101-1 may pre-share and store, for example, the relevant information between the data on the user-specific information and the virtual biometric information with the second electronic device 101-2 as shown in [Table 2] or [Table 3]. According to another example embodiment, the first electronic device 101-1 may share and store, in advance, for example, the user-specific virtual biometric information as shown in [Table 4] with the second electronic device 101-2; para. [0133]: The first electronic device 101-1 may determine whether the user is successfully authenticated by determining whether virtual biometric information, which is the same as the received virtual biometric information, is included in the pre-stored relevant information; para. [0124]: The first processor 120-1 may perform the user authentication by comparing the relevant information 631 between the data on the user-specific biometric information and the virtual biometric information read from the first memory 130. --- It is noted that the first processor 120-1 teaches a determination unit; determine whether the user is successfully authenticated suggests determine whether the first device is registered; by determining whether virtual biometric information, which is the same as the received virtual biometric information, is included in the pre-stored relevant information teaches based on identification information received from the first device and the pre-stored identification information in the information acquiring-storing unit), and
a second authentication unit that is configured to perform user authentication (para. [0133]: the first electronic device 101-1 may determine whether the user is successfully authenticated …; para. [0124]: the first processor 120-1 may perform the user authentication by comparing the relevant information 631 … read from the first memory 130. --- It is noted that the first processor and the first memory, collectively, which perform the user authentication teaches a second authentication unit that is configured to perform user authentication), as an authentication for the user to use the second device (para. [0134]: in operation 780, the first electronic device 101-1 may perform an operation corresponding to the authentication success. For example, the first electronic device 101-1 may authenticate the user during an electronic commerce application process, and may continue or stop the electronic commerce according to a result of the user authentication. According to various example embodiments of the present disclosure, the first electronic device 101-1 may use the user authentication in various processes and there is no limitation on the operation corresponding to the user authentication. --- It is noted that the first electronic device authenticates for the user to continue or stop the electronic commerce application process (which is performed by the first electronic device) according to a result of the user authentication, which teaches as an authentication for the user to use the second device. Further noted that the claim does not specifically define about how or what for the second device is used, but just recites “to use the second device.” Thus, for the sake of examination, under the broadest reasonable interpretation, it is interpreted as using the second device for any purpose or in any way), in accordance with the authentication result output by the first authentication unit (para. [0130]: when the user authentication is successful, the second electronic device 101-2 may acquire virtual biometric information in operation 740; para. [0131]: the second electronic device 101-2 may transmit the virtual biometric information to the first electronic device 101-1; para. [0132]: the first electronic device 101-1 may determine whether the user is successfully authenticated based on a result of the comparison; para. [0134]: the first electronic device 101-1 may authenticate the user based on the virtual biometric information received from the second electronic device 101-2. --- It is noted that the first electronic device performs user authentication based on the information (which is transmitted when the user authentication is successful, that is, as an authentication result) received from the second electronic device, which teaches in accordance with the authentication result output by the first authentication unit), when the determination unit determines that the first device is registered (para. [0132]: the first electronic device 101-1 may compare the received virtual biometric information with the pre-stored virtual biometric information. In operation 770, the first electronic device 101-1 may determine whether the user is successfully authenticated based on a result of the comparison … the first electronic device 101-1 may pre-share and store, for example, the relevant information between the data on the user-specific information and the virtual biometric information with the second electronic device 101-2; para. [0134]: In operation 780, the first electronic device 101-1 may perform an operation corresponding to the authentication success; para. [0130]: the virtual biometric information “0100011100” has no limitation if the virtual biometric information has a value having uniqueness within the user authentication system, and may be variously implemented as, for example, a MAC address of the second electronic device 101-2, a user ID, a phone number allocated to the user, or a simply generated dummy value. --- It is noted that the first electronic device determines whether the user is successfully authenticated by comparing the received virtual biometric information with the pre-stored virtual biometric information, and here, the virtual biometric information may have a value such as a MAC address of the second electronic device, which teaches when the determination unit determines that the first device is registered, as stated in the mapping of “a determination unit” and below).
Kim is silent about:
… the second device having: a first authentication unit …
a determination unit that is configured to determine whether the first device is registered, [based on: … information received …; and the pre-stored … information …] 
Akemi, in the same field of endeavor, teaches:
(pages 7-8 of the translation: The first communication control unit 304 transmits the biological information (fingerprint image information) acquired by the biological information acquisition unit 301 to the mobile terminal 200 (step S5, step T2 in FIG. 10). … The second authentication unit 202 determines whether or not the fingerprint image information received from the biometric sensor 300 indicates the fingerprint image of the user of the mobile terminal 200 based on the similarity between the fingerprint images indicated by the collation processing result. (Step S19). When the second authentication unit 202 determines that the similarity is equal to or greater than the threshold and the user is legitimate, in other words, the fingerprint image information received from the biometric sensor 300 indicates the fingerprint image of the user of the mobile terminal 200. When the determination is made (YES in Step S19), the flag update request unit 205 transmits a request for setting the flag 312 to ON to the biometric sensor 300 via the second communication control unit 204 (Step S21). S25, step T5 in FIG. At this time, the second authentication unit 202 transmits the authentication ID 211 together with the notification of authentication = OK to the biometric sensor 300 via the second communication control unit 204 (step S25, steps T4 and T5 in FIG. 10. --- It is noted that the second authentication unit 202 corresponds to the second device; the biometric sensor 300 corresponds to a first device; and the second authentication unit 202 determines whether or not the fingerprint image information received from the biometric sensor 300 teaches the second device has a unit corresponding to a first authentication unit).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s system by enhancing Kim’s the first electronic system to additionally include an authentication unit to perform the user authentication, as taught by Akemi, in order to perform biometric authentication processing at high speed by a high-performance computing device. 

Kim in view of Akemi is silent about:
a determination unit that is configured to determine whether the first device is registered, [based on: … information received …; and the pre-stored … information …] 
Woo, in the same field of endeavor, teaches:
a determination unit that is configured to determine whether the first device is registered, [based on: … information received …; and the pre-stored … information …] (para. [0330]: pre-set for the vehicle control with identification information provided from the electronic device to determine whether the electronic device can be authenticated. For example, if the variety of pre-set identification information is matched to the identification information provided from the electronic device, the vehicle may determine that the electronic device is successfully authenticated; para. [0331]: If the authentication on the electronic device fails, the vehicle according to various example embodiments may determine that the electronic device is not an electronic device registered for the vehicle control. Accordingly, the vehicle may restrict the vehicle control performed by the electronic device. --- It is noted that the vehicle teaches a determination unit; and determine that the electronic device is not an electronic device registered by matching pre-set identification information to the identification information provided from the electronic device teaches determine whether the first device is registered [based on information received and the pre-stored information])
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s system by enhancing Kim’s the first electronic device to determine whether the second electronic device is registered by matching 
The motivation is to restrict a system control (e.g., a vehicle control) performed by the electronic device which is not registered and authorized.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0193314 A1; hereinafter, “Kim”) in view of Woo et al. (US 2017/0249791 A1; hereinafter, “Woo”), and further in view of Glouche et al. (US 2019/0289463 A1; hereinafter, “Glouche”).

Regarding claim 3: 
Kim in view of Woo teaches:
The authentication system according to claim 1, wherein …
Kim is silent about:
the second authentication unit is configured to further execute an additional authentication when the determination unit determines that the first device is not registered and authenticate the user in accordance with an authentication result of the additional authentication.
Woo teaches:
… when the determination unit determines that the first device is not registered … (para. [0331]: If the authentication on the electronic device fails, the vehicle according to various example embodiments may determine that the electronic device is not an electronic device registered for the vehicle control. Accordingly, the vehicle may restrict the vehicle control performed by the electronic device. --- It is noted that Woo teaches that authentication fails means that the electronic device is not an electronic device registered).
Kim in view of Woo is silent about:

Glouche, in the same field of endeavor, teaches:
the second authentication unit is configured to further execute an additional authentication when the determination unit determines that the first device is not registered and authenticate the user in accordance with an authentication result of the additional authentication (para. [0071]: if the communication device that failed authentication attempts to connect to server 30 again, server 30 may use an additional more rigorous authentication regimen such as adding a third or more network layers or requiring multiple authenticated challenge-responses over the dual network; para. [0078]: In operation 340, if response 110 is authenticated by processor 80, server 30 may establish data connection 115 with IoT device 150. --- It is noted that server corresponds to the second authentication unit; the communication device corresponds to the first device; use an additional more rigorous authentication regimen teaches further execute an additional authentication; if the communication device that failed authentication teaches when the determination unit determines that the first device is not registered, here authentication failed implies the device is not registered as taught by Woo; response 110 is authenticated by processor 80, server 30 may establish data connection teaches authenticate the user in accordance with an authentication result of the additional authentication).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Woo’s system by enhancing Kim in view of Woo’s the first electronic device to perform an additional authentication when the second electronic device is not registered, as taught by Glouche, in order to provide convenience to a user by providing a user with an alternative way to authenticate. 


Regarding claim 4:
Kim in view of Woo and Glouche teaches:
The authentication system according to claim 3, wherein …
Kim teaches:
the information acquiring-storing unit is configured to further store the biological information of the user beforehand (FIGs. 6 and 7 & para. [0119]: Accordingly, the first memory 130-1 of the first electronic device 101-1 may also store the relevant information between the user-specific biometric information and the virtual biometric information shown in [Table 2]; para. [0132]: In operation 760, the first electronic device 101-1 may compare the received virtual biometric information with the pre-stored virtual biometric information. --- It is noted that store the relevant information between the user-specific biometric information and the virtual biometric information teaches to further store the biological information of the user beforehand), and
the second authentication unit is configured to compare the biological information received from the first device and the biological information in the information acquiring-storing unit and determine whether the authentication result by the first authentication unit is correct, when executing the … authentication (para. [0125]: Further, when the first electronic device 101-1 includes the first biometric sensor 190-1, the first biometric sensor 190-1 may directly sense the biometric information 691. For example, the first biometric sensor 190-1 may transfer data 692 on biometric information processed from the biometric information 691 to the first processor 120-1. The first processor 120-1 may perform the user authentication by comparing the relevant information 631 between the data on user-specific biometric information and the virtual biometric information, for example, as shown in [Table 2] or [Table 3] generated by reading the data 692 on the acquired biometric information. --- It is noted that first processor 120-1 teaches the second authentication unit; perform the user authentication by comparing the relevant information 631 between the data on user-specific biometric information and the virtual biometric information teaches compare the biological information received from the first device and the biological information in the information acquiring-storing unit and determine whether the authentication result by the first authentication unit is correct).
Kim in view of Woo is silent about:
… when executing the additional authentication.
Glouche, in the same field of endeavor, teaches:
… when executing the additional authentication (para. [0071]: if the communication device that failed authentication attempts to connect to server 30 again, server 30 may use an additional more rigorous authentication regimen such as adding a third or more network layers or requiring multiple authenticated challenge-responses over the dual network; para. [0078]: In operation 340, if response 110 is authenticated by processor 80, server 30 may establish data connection 115 with IoT device 150. --- It is noted that use an additional more rigorous authentication regimen teaches execute an additional authentication; and the user authentication performed by first processor 120-1 corresponds to the additional authentication by the second authentication unit).
The motivation for claim 3 is applicable for claim 4. 

Regarding claim 5:
Kim in view of Woo and Glouche teaches:
The authentication system according to claim 3, wherein …
Kim in view of Woo is silent about:
the information acquiring-storing unit is configured to store information beforehand, the 
the second authentication unit is configured to transmit the question in the information acquiring-storing unit to the first device, make the first device present the question to the user and receive an answer from the user, and compare the answer received from the first device and the answer in the information acquiring-storing unit, when executing the additional authentication.
Glouche teaches:
the information acquiring-storing unit is configured to store information beforehand, the information indicating a combination of a question and an answer of the user to the question (para. [0035]: In order to verify the IoT device, when the IoT device requests to establish a connection with a server over a network such as the Internet, the server in response may send a challenge in an SMS message to the IoT device over a telephony network, instead of over the Internet, for example. … In response, the IoT device to be authenticated can automatically respond to the SMS challenge using another network such as the TCP/IP network, for cross or dual-channel authentication. --- It is noted that a server corresponds to the information acquiring-storing unit; send a challenge and response the challenge teaches the information indicating a combination of a question and an answer of the user to the question; and automatically respond teaches the information is stored), and
the second authentication unit is configured to transmit the question in the information acquiring-storing unit to the first device, make the first device present the question to the user and receive an answer from the user, and compare the answer received from the first device and the answer in the information acquiring-storing unit, when executing the additional authentication (para. [0035]: In order to verify the IoT device, when the IoT device requests to establish a connection with a server over a network such as the Internet, the server in response may send a challenge in an SMS message to the IoT device over a telephony network, instead of over the Internet, for example. … In response, the IoT device to be authenticated can automatically respond to the SMS challenge using another network such as the TCP/IP network, for cross or dual-channel authentication; para. [0059]: In operation 215, IoT device 150 may send response 110 to server 30 over the IP communication network (e.g., Internet 25); para. [0060]: In a decision operation 225, processor 80 in server 30 may assess if response 110 is authentic; para. [0071]: if the communication device that failed authentication attempts to connect to server 30 again, server 30 may use an additional more rigorous authentication regimen such as adding a third or more network layers or requiring multiple authenticated challenge-responses over the dual network; para. [0078]: In operation 340, if response 110 is authenticated by processor 80, server 30 may establish data connection 115 with IoT device 150. --- It is noted that a server corresponds to the second authentication unit; the IoT device corresponds to the first device; send a challenge to the IoT device teaches transmit the question to the first device; respond to the SMS challenge teaches present the question to the user and receive an answer from the user; server 30 may assess if response 110 is authentic teaches compare the answer received and the answer in the information acquiring-storing unit; and if the communication device that failed authentication, server 30 may use an additional more rigorous authentication regimen teaches when executing the additional authentication).
The motivation for claim 3 is applicable for claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0193314 A1; hereinafter, “Kim”) in view of Woo et al. (US 2017/0249791 A1; hereinafter, “Woo”), and further in view of Glouche et al. (US 2019/0289463 A1; hereinafter, “Glouche”) and Bang et al. (US 2017/0200046 A1; hereinafter, “Bang”).

Regarding claim 6:
Kim in view of Woo and Glouche teaches:
The authentication system according to claim 3, wherein …
Kim teaches:
the second authentication unit is configured to set prescribed authority to the user based on an authentication result by the second authentication unit (para. [0134]: In operation 780, the first electronic device 101-1 may perform an operation corresponding to the authentication success. For example, the first electronic device 101-1 may authenticate the user during an electronic commerce application process, and may continue or stop the electronic commerce according to a result of the user authentication. According to various example embodiments of the present disclosure, the first electronic device 101-1 may use the user authentication in various processes and there is no limitation on the operation corresponding to the user authentication. --- It is noted that continue or stop the electronic commerce according to a result of the user authentication teaches prescribed authority to the user based on an authentication result by the second authentication unit).
Kim in view of Woo and Glouche is silent about:
authority that is set when the second authentication unit authenticates the user in accordance with the result of the additional authentication is more limited than authority set when the second authentication unit authenticates the user in accordance with the authentication result by the first authentication unit. 
Bang, in the same field of endeavor, teaches:
authority that is set when the second authentication unit authenticates the user in accordance with the result of the additional authentication is more limited than authority set when the second authentication unit authenticates the user in accordance with the authentication result by the first authentication unit (para. [0064]: when the first and second user authentication results are all determined as a pass, the authentication determiner 199 may assign an access authority, which permits the overall use of a system or a program, to the user, but when the first and second user authentication results are all determined as a fail, the authentication determiner 199 may block an access of the user to the system or the program. Also, when only one of the first and second user authentication results is determined as a fail, the authentication determiner 199 may assign an access authority, which limits the overall use of the system or the program, to the user. --- It is noted that when only one of the first and second user authentication results is determined as a fail (e.g., the first user authentication is failed and the second user authentication is determined as a pass), the authentication determiner 199 may assign an access authority, which limits the overall use of the system or the program teaches the authority by the additional authentication is more limited than the authority by the first authentication unit)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Woo and Glouche’s system by enhancing Kim in view of Woo and Glouche’s system to limit the authority according to the authentication method, as taught by Bang, in order to restrict a use of the system based on the authority level. 
The motivation is to limit the overall use of the system or the program to a user who has a lower authority or no authority. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0193314 A1; hereinafter, “Kim”) in view of Woo et al. (US 2017/0249791 A1; hereinafter, “Woo”), and further in view of Yamamoto (JP 2010-086328 A; hereinafter, “Yamamoto”).

Regarding claim 7: 
Kim in view of Woo teaches:
The authentication system according to claim 1, wherein …
Kim in view of Woo is silent about:

Yamamoto, in the same field of endeavor, teaches:
the first device includes an ear attachment that is configured to be attached to an ear of the user, output a sound to an ear hole of the user, and acquire an ear hole reverberation that is a reverberation in the ear hole of the output sound (page 4 of the translation: The collected sound analysis unit 172 analyzes the sound data SD, obtains the frequency characteristic of the reflected sound collected by the authentication microphone 20, and supplies this frequency characteristic to the authentication unit 173. Here, the collected sound analysis unit 172 obtains a frequency characteristic FR as shown in FIG. 7B as a characteristic of the reflected sound when the reference sound is emitted to the user's ear hole; page 6: since the user can input biometric information simply by placing the mobile phone on his / her ear, biometric authentication can be performed with a reduced burden on the user related to authentication. --- It is noted that placing the mobile phone on his / her ear teaches an ear attachment attached to an ear of the user), and
the biological information is the ear hole reverberation (page 5: Therefore, the reflected sound of the reference sound collected by the authentication microphone 20 can be used as biometric information that is highly specific to the user).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Woo’s system by enhancing Kim in view of Woo’s the second electronic device to include the authentication microphone and to use the reflected sound as biometric information, as taught by Yamamoto, in order to authenticate a user using user-specific biometric information. 
The motivation is to reduce the burden on the user related to authentication since the user can input biometric information simply by placing the mobile phone on his / her ear, and the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0193314 A1; hereinafter, “Kim”) in view of Woo et al. (US 2017/0249791 A1; hereinafter, “Woo”), and further in view of Glouche et al. (US 2019/0289463 A1; hereinafter, “Glouche”) and Yamamoto (JP 2010-086328 A; hereinafter, “Yamamoto”).

Regarding claim 8: 
Kim in view of Woo and Glouche teaches:
The authentication system according to claim 3, wherein …
Kim in view of Woo is silent about:
the first device includes an ear attachment that is configured to be attached to an ear of the user, output a sound to an ear hole of the user, and acquire an ear hole reverberation that is a reverberation in the ear hole of the output sound, and
the biological information is the ear hole reverberation,
the information acquiring-storing unit is configured to store a first ear hole reverberation beforehand, in which the first ear hole reverberation is a reverberation to at least one sound that is different in at least one of a sound pressure and a frequency from a sound output by the first device when the user is authenticated, and
the second authentication unit is configured to make the information acquiring-storing unit acquire a second ear hole reverberation by making the first device output the at least one sound, and compare characteristics of the second ear hole reverberation received from the first device and characteristics of the first ear hole reverberation to the at least one sound in the information acquiring-storing unit, when executing the additional authentication.
Glouche teaches:
(para. [0071]: if the communication device that failed authentication attempts to connect to server 30 again, server 30 may use an additional more rigorous authentication regimen such as adding a third or more network layers or requiring multiple authenticated challenge-responses over the dual network; para. [0078]: In operation 340, if response 110 is authenticated by processor 80, server 30 may establish data connection 115 with IoT device 150. --- It is noted that use an additional more rigorous authentication regimen teaches execute an additional authentication; and the user authentication performed by first processor 120-1 corresponds to the additional authentication by the second authentication unit).
The motivation for claim 3 is applicable for claim 8. 
Kim in view of Woo and Glouche is silent about:
the first device includes an ear attachment that is configured to be attached to an ear of the user, output a sound to an ear hole of the user, and acquire an ear hole reverberation that is a reverberation in the ear hole of the output sound, and
the biological information is the ear hole reverberation,
the information acquiring-storing unit is configured to store a first ear hole reverberation beforehand, in which the first ear hole reverberation is a reverberation to at least one sound that is different in at least one of a sound pressure and a frequency from a sound output by the first device when the user is authenticated, and
the second authentication unit is configured to make the information acquiring-storing unit acquire a second ear hole reverberation by making the first device output the at least one sound, and compare characteristics of the second ear hole reverberation received from the first device and characteristics of the first ear hole reverberation to the at least one sound in the information acquiring-storing unit …
Yamamoto teaches:
(page 4 of the translation: The collected sound analysis unit 172 analyzes the sound data SD, obtains the frequency characteristic of the reflected sound collected by the authentication microphone 20, and supplies this frequency characteristic to the authentication unit 173. Here, the collected sound analysis unit 172 obtains a frequency characteristic FR as shown in FIG. 7B as a characteristic of the reflected sound when the reference sound is emitted to the user's ear hole; page 6: since the user can input biometric information simply by placing the mobile phone on his / her ear, biometric authentication can be performed with a reduced burden on the user related to authentication. --- It is noted that placing the mobile phone on his / her ear teaches an ear attachment attached to an ear of the user), and
the biological information is the ear hole reverberation (page 5: Therefore, the reflected sound of the reference sound collected by the authentication microphone 20 can be used as biometric information that is highly specific to the user.),
the information acquiring-storing unit is configured to store a first ear hole reverberation beforehand (page 4: The authenticating unit 173 collates the characteristics of the sound (reflected sound) collected by the authentication microphone 20 as the reflected sound of the reference sound emitted by the speaker 18 with the characteristics of the reflected sound stored in the storage unit 12. --- It is noted that the authenticating unit 173 and the storage unit 12 collectively corresponds to the information acquiring-storing unit; and the reflected sound stored in the storage unit 12 teaches store a first ear hole reverberation beforehand), in which the first ear hole reverberation is a reverberation to at least one sound that is different in at least one of a sound pressure and a frequency from a sound output by the first device when the user is authenticated (page 5: When the ear 100 is applied to the sound receiving area 30, the sound receiving area 30 is in contact with the outer ear 110. At this time, the space formed by the mobile phone 10 and the ear 100 becomes a kind of acoustic space, and the reference sound emitted from the sound receiving region 30 propagates to the eardrum 130 via the external ear canal 120. When the reference sound propagates to the eardrum 130, the eardrum 130 is vibrated by the sound pressure. The user (human) recognizes the sound heard by the ear 100 by the vibration of the eardrum 130. Due to the vibration of the eardrum 130, part of the sound energy of the reference sound is consumed as vibration energy for vibrating the eardrum 130. At this time, the sound pressure of the frequency component of the reflected sound that easily affects the vibration of the eardrum 130 is likely to be lower than the frequency component of the reference sound. Sound pressure is unlikely to drop. The degree of decrease in sound pressure at each frequency component is considered to show the same tendency for each person, but it may be different depending on the shape, size, etc. of the eardrum 130. --- It is noted that the reflected sound teaches the first ear hole reverberation; the sound pressure of the frequency component of the reflected sound that easily affects the vibration of the eardrum 130 teaches a reverberation to at least one sound that is different in at least one of a sound pressure and a frequency from; and the reference sound emitted from the sound receiving region 30 teaches a sound output by the first device when the user is authenticated), and
the second authentication unit is configured to make the information acquiring-storing unit acquire a second ear hole reverberation by making the first device output the at least one sound, and compare characteristics of the second ear hole reverberation received from the first device and characteristics of the first ear hole reverberation to the at least one sound in the information acquiring-storing unit … (page 4: The authenticating unit 173 collates the characteristics of the sound (reflected sound) collected by the authentication microphone 20 as the reflected sound of the reference sound emitted by the speaker 18 with the characteristics of the reflected sound stored in the storage unit 12. --- It is noted that the sound (reflected sound) collected by the authentication microphone teaches a second ear hole reverberation by making the first device output the at least one sound; the reflected sound stored in the storage unit teaches at least one sound in the information acquiring-storing unit; and collates the characteristics of the sound teaches compare characteristics of the second ear hole reverberation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Woo and Glouche’s system by enhancing Kim in view of Woo and Glouche’s the second electronic device to use the reflected sounds from the eardrum as an additional more rigorous authentication regimen, as taught by Yamamoto, in order to authenticate a user using user-specific biometric information. 
The motivation is to use a frequency characteristic of a user for authentication since the auricle and the ear canal are distorted, the traveling direction of these sound waves is extremely unique to the user [Yamamoto, Abstract and page. 5].

Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art being Kim et al. (US 2017/0193314 A1; hereinafter, “Kim”), Woo et al. (US 2017/0249791 A1; hereinafter, “Woo”), Yamamoto (JP 2010-086328 A; hereinafter, “Yamamoto”), and Mochizuki (US 20180227829 A1; hereinafter, “Mochizuki”). Kim in view of Woo teaches the authentication system of claim 1 from which claim 7 depends, and Kim in view of Woo and Yamamoto teaches the authentication system of claim 7 from which claims 9 and 10, respectively, depend. Mochizuki further teaches a detection unit recited in claims 9 and 10. 
What is missing from the prior arts is the authentication system including the first authentication unit being configured to acquire an authentication result of the user by the second authentication unit and a detection result by the detection unit, and the first .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        




/ASHOKKUMAR B PATEL/            Supervisory Patent Examiner, Art Unit 2491